Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO SECTION OF THE SARBANES-OXLEY ACT OF In connection with the Annual Report of Symbollon Pharmaceuticals, Inc. (the “Company”) on Form 10-K for the period endedDecember 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Paul C. Desjourdy, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to
